[Letterhead of Fried, Frank, Harris, Shriver & Jacobson LLP] October 16, 2007 Jenn Do, Esq. Terence O’Brien, Esq. U.S. Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Re: Goldman Sachs Hedge Fund Partners, LLC Form 10-Q for the period ended June 30, 2007 File No. 0-50723 Dear Ms. Do and Mr. O’Brien: On behalf of Goldman Sachs Hedge Fund Partners, LLC (the “Company”), please find the Company’s response to your comment related to the Company’s Form 10-Q for the period ended June 30, 2007 (the “Form 10-Q”) set forth below with the same heading as in your letter. Form 10-Q for the period ended June 30, 2007 We have read your response to comment 2 in our letter dated September 10, 2007.Given the material risks and uncertainties currently associated with the sub-prime sector, please include the clarifying information provided in your response in future filings as appropriate, particularly your assertion that you are not in a position to quantify for investors your exposure to sub-prime assets. The Company notes the staff’s comment.The Company intends to include such clarifying information in future filings as appropriate, including that the Company is not in a position to quantify for investors its exposure to sub-prime assets. ***** If you have any questions or comments, please feel free to call me at 212-859-8933. Sincerely, /s/ Paul D. Tropp, Esq. Paul D. Tropp, Esq. cc:Jennifer Barbetta David S. Plutzer, Esq. Noah C. Goldberg, Esq. Robert Patenaude Stuart Gelfond, Esq.
